Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a keyboard device for a keyboard instrument, comprising: 
a keybed; 
a keyboard chassis disposed on the keybed; 
a plurality of keys each extending in a front-rear direction and pivotally supported on the keyboard chassis, the keys being arranged side by side in a left-right direction;
a plurality of hammers each extending in the front-rear direction and pivotally supported on the keyboard chassis below the plurality of keys, the hammers being arranged side by side in the left-right direction and being vertically pivotally moved in accordance with depression of associated ones of the keys, respectively;
an extension rail extending below a rotational shaft of the plurality of hammers and their vicinities along an entirety of the plurality of hammers in the left-right direction, the extension rail being mounted on the keyboard chassis in a state floating from the keybed; and 
a lower limit stopper which is mounted on the extension rail and on which each of the plurality of hammers is placed via a predetermined placement-contact portion thereof when in a key-released state, the lower limit stopper blocking further pivotal motion of the hammer by having the hammer contact itself from above when the hammer pivotally moved upward by key depression pivotally moves downward in accordance with key release.
The key element is the italicized elements above.  These features are supportively illustrated with respect to figure 1A.  The extension rail 15 which supports the stopper 6a supported in a stat floating from the keybed. 
There are various related references including Kaneko (U. S. Patent 8,927,848) that disclose the placement of stopper not according to the italicized limitations above. The examiner has cited other related reference on the form 892. 
There is a another form of keyboard by Taniguchi (U. S. Patent 10,418,003) where the hammer is above the key and there is a stopper for the key suspended above the key.  This is a related reference, but a combination of Kaneko and Taniguchi would not result in the invention according to claim 1.  
Claim 1 is considered to be non-obvious with respect to the closest related prior art.  
Claims 2-4 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        July 14, 2022